Motion Granted; Dismissed and Memorandum Opinion filed November 27, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                  NO. 14-12-00910-CV



                        IN THE MATTER OF H.C, a Juvenile


                       On Appeal from the 359th District Court
                             Montgomery County, Texas
                        Trial Court Cause No. 12-03-02932 JV


                        MEMORANDUM OPINION

       This is an appeal from a judgment of adjudication and disposition signed August
21, 2012. On November 15, 2012, appellant filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered dismissed.


                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.